The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 11/10/2021.
4.	Claims 1-3, 5-18, and 21-22 are currently pending.
5.	Claims 1, 11, and 21 have been amended.
6.	Claims 4, 19-20, and 23 have been cancelled.

Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 
Claim Rejections - 35 USC § 103
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 5, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al (US 2014/0248780).
Regarding claim 1:
	Ingle teaches a semiconductor processing system (process system section, 300) [fig 3A & 0047] comprising: a processing chamber (processing chamber) [fig 3A & 0047]; a remote plasma unit (RPS, 301) coupled with the processing chamber (processing chamber) [fig 3A & 0047]; and an adapter (inlet assembly, 305b) coupled with the remote plasma unit (RPS, 301) [fig 3A-3B & 0064], wherein the adapter comprises a body (body of 305b) characterized by a first end (top of 305b) and a 
The embodiment depicted in figure 3B of Ingle does not specifically the body further defines a port providing access to the third channel, and wherein the central channel extends through the body to a depth at which the port is located.
The embodiment depicted in figure 3C of Ingle teaches a port (horizontal portion of 306b) providing access to the third channel (vertical portion of 306b) [fig 3C & 0065]. Although figure 3C of Ingle does not specifically disclose the claimed location of the port 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the embodiment depicted in figure 3B of Ingle to further include a port providing access to the third channel, as in figure 3C of Ingle, to allow delivery of separate gases into the adapter [Ingle – 0065]. Furthermore, although figure 3B of Ingle does not depict or describe a port, it is the examiner’s position that a port is inherently provided because a separate gas is provided to the third channel in the embodiment depicted in figure 3B. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)
Regarding claim 5:
	The embodiment depicted in figure 3B of Ingle does not specifically disclose an isolator coupled between the adapter and the processing chamber, wherein the isolator comprises an annular member about an isolator channel, and wherein the isolator channel is fluidly coupled with the second channel and the third channel.
The embodiment depicted in figure 3C of Ingle teaches an isolator (structure surrounding lower region 310) coupled between the adapter (305c) and the processing chamber (processing chamber), wherein the isolator comprises an annular member 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the embodiment depicted in figure 3B of Ingle to further include an isolater, as in figure 3C of Ingle, to allow the precursors to initially interact before reaching the gas supply region [Ingle – 0065].
Regarding claim 21:
	Ingle teaches the remote plasma unit (RPS, 301) is seated on the first end of the body of the adapter (top of 305b) [fig 3A-3B & 0047, 0064].
Regarding claim 22:
Although Ingle discloses an adapter (305b), Ingle does not specifically disclose the adapter is a single component. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the adapter to be a single component, since it has been held that making a formerly separable structure integral involves only routine skill in the art [MPEP 2144.04].
11.	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al (US 2014/0248780) as applied to claims 1, 5, and 21-22 above, and further in view of Chen et al (US 2003/0143328).
	The limitations of claims 1, 5, and 21-22 have been set forth above.
Regarding claims 2-3:

	Chen teaches a second channel is characterized by a second cross-sectional area (cross section of 143) less than the first cross-sectional area (cross section of conduit above 143) [fig 3 & 0034]; and wherein the second channel (143) comprises a plurality of additional channels (plurality of outer gas channels, 143) extending from the central channel (conduit above 143), the plurality of additional channels (plurality of outer gas channels, 143) formed in a pattern extending circumferentially about the third channel (137) [fig 3 & 0034].
Ingle and Chen are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the second channel of Ingle to comprise a plurality of additional channels, as in Chen, to allow for a plurality of discrete flow paths for the flow of a plurality of gases through the gas box by separately coupling separate gas sources to a particular outer gas channel [Chen – 0034].
12.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al (US 2014/0248780) as applied to claims 1, 5, and 21-22 above, and further in view of Nangoy et al (US 2013/0284700).
	The limitations of claims 1, 5, and 21-22 have been set forth above.
Regarding claim 6:

	Nangoy teaches an isolator (distribution insert, 250) comprises a ceramic (may be fabricated from a ceramic material) [fig 2B & 0042].
	Ingle and Nangoy are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the isolator of Ingle to be made of the material of Nangoy since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
13.	Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al (US 2014/0248780) as applied to claims 1, 5, and 21-22 above, and further in view of Horie et al (US 6,132,512).
	The limitations of claims 1, 5, and 21-22 have been set forth above.
Regarding claims 7-10:
	Modified Ingle teaches a mixing manifold (bottom portion of 310) [fig 3C & 0065]; and wherein the mixing manifold (bottom portion of 310) is characterized by an inlet having a diameter equal to a diameter of the isolator channel (top portion of 310) [fig 3C & 0065].
Ingle does not specifically disclose a mixing manifold coupled between the isolator and the processing chamber; wherein the inlet of the mixing manifold transitions to a tapered section of the mixing manifold; and wherein the tapered section of the mixing manifold transitions to a flared section of the mixing manifold extending to an outlet of the mixing manifold. 

Ingle and Horie are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the mixing manifold of Ingle with the shape of the mixing manifold of Horie to ensure uniform mixing [Horie – col 17, lines 48-53].
14.	Claims 11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al (US 2014/0248780) in view of Koshimuzu et al (US 2009/0120582).
Regarding claim 11:
	Ingle teaches a semiconductor processing system (process system section, 300) [fig 3A & 0047] comprising: a remote plasma unit (RPS, 301) [fig 3A & 0047]; a processing chamber (processing chamber) [fig 3A & 0047] comprising: a gasbox (gas inlet assembly, 305) defining a central channel (see fig 3A), a faceplate (faceplate, 317) coupled with the gasbox (305) at a first surface of the faceplate (top of 317), and an ion suppression element (ion suppressor, 323) coupled with the faceplate (faceplate, 317) at a second surface of the faceplate (bottom of 317) opposite the first surface of the faceplate (top of 317) [fig 3A & 0050]; an adapter (inlet assembly, 305b) coupled with 
The embodiment depicted in figure 3B of Ingle does not specifically the body further defines a port providing access to the third channel, and wherein the central channel extends through the body to a depth at which the port is located.
The embodiment depicted in figure 3C of Ingle teaches a port (horizontal portion of 306b) providing access to the third channel (vertical portion of 306b) [fig 3C & 0065]. Although figure 3C of Ingle does not specifically disclose the claimed location of the port relative to the central channel, it would have been an obvious matter of design choice to 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the embodiment depicted in figure 3B of Ingle to further include a port providing access to the third channel, as in figure 3C of Ingle, to allow delivery of separate gases into the adapter [Ingle – 0065]. Furthermore, although figure 3B of Ingle does not depict or describe a port, it is the examiner’s position that a port is inherently provided because a separate gas is provided to the third channel in the embodiment depicted in figure 3B. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)
	Ingle does not specifically disclose a blocker plate coupled with the gasbox, wherein the blocker plate defines a plurality of apertures through the blocker plate.
	Koshimizu teaches a blocker plate (plate, 32) coupled with the gasbox (plate supporting body, 33), wherein the blocker plate (plate, 32) defines a plurality of apertures (plurality of gas holes, 37) through the blocker plate (plate, 32) [fig 1 & 0046-0048].
Ingle and Koshimizu are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the semiconductor processing system of Ingle with the blocker plate 
Regarding claim 13:
	Modified Ingle teaches the gasbox (305) defines a volume from above and the blocker plate (attached to top of 317) defines the volume from below and about an outer radius (see Ingle – fig 3A) [Ingle – fig 3A & 0047 and Koshimizu – fig 1]. 
Regarding claim 14:
	Ingle teaches the gasbox (305), faceplate (317), and ion suppression element (323) are directly coupled together (the insulating ring 320 may be positioned between the faceplate 317 and the showerhead 325 and/or ion suppressor 323) [fig 3A & 0050]. 
Regarding claim 15:
	Ingle teaches the faceplate (317) is characterized along a vertical cross-section of the faceplate by a first diameter and a second diameter (see fig 3A), wherein the faceplate (317) defines a ledge on an interior of the first surface of the faceplate extending to an internal region of the faceplate characterized by the second diameter (see fig 3A) [fig 3A & 0047]. 
Regarding claim 16:
	Modified Ingle teaches the blocker plate (32) extends into the internal region of the faceplate (31), and wherein the blocker plate (32) is characterized by a diameter within five percent of the second diameter (see depicted same diameter) [Koshimizu – fig 1 & 0046-0048]. 
Regarding claim 17:
. 
15.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al (US 2014/0248780) in view of Koshimuzu et al (US 2009/0120582) as applied to claims 11 and 13-17 above, and further in view of Iizuka et al (US 2007/0022954).
	The limitations of claims 11 and 13-17 have been set forth above.
Regarding claim 12:
	Modified Ingle does not specifically disclose a heater coupled externally to the gasbox about a mixing manifold coupled to the gasbox. 
	Iizuka teaches a heater (heaters, 91) coupled externally to the gasbox (3) about a mixing manifold (51c) coupled to the gasbox (3) [fig 1 & 0097]. 
Modified Ingle and Iizuka are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gasbox of modified Ingle with a heater coupled externally thereto, as in Iizuka, to provide enhanced control over the temperature of the faceplate [Iizuka – 0097].
16.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al (US 2014/0248780) in view of Koshimuzu et al (US 2009/0120582) as applied to claims 11 and 13-17 above, and further in view of Nishijima et al (US 2011/0303146).
	The limitations of claims 11 and 13-17 have been set forth above.
Regarding claim 18:
Modified Ingle teaches the gasbox defines an annular trench along a surface of the gasbox in contact with the faceplate, and wherein the ion suppression element defines an annular trench along a surface of the ion suppression element in contact with the faceplate (see fig 3A) [Ingle –fig 3A].
Modified Ingle does not specifically teach each of the annular trenches being a plurality of annular trenches.
Nishijima teaches a plurality of annular trenches concave groove, 14d/14e and/or 16d/16e) [fig 2 & 0118-0119].
Modified Ingle and Nishijima are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify each annular trench of modified Ingle to be a plurality of annular trenches, as in Nishijima, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art [MPEP 2144.04].

Response to Arguments
17.	Applicant’s arguments, see Remarks, filed 11/10/2021, with respect to the rejection of claim(s) 23 under 35 USC 112(a) and 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 23 under 35 USC 112(a) and 35 USC 112(b) has been withdrawn in view of the cancellation of claim 23.
18.	Applicant’s arguments, see Remarks, filed 11/10/2021, with respect to the rejection of claim(s) 1-3, 5-18, and 21-22 under 35 USC 103 have been fully considered but they are not persuasive.

	In response, examiner disagrees. Ingle specifically discloses the adapter comprises a body characterized by the claimed features [see fig 3B]. The body is the physical structure of 305b.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka et al (US 2002/0042192) teaches a mixing manifold [fig 1]. Tan et al (US 2017/0338133) and Tan et al (US 2017/0338134) teach an adapter coupled with a remote plasma unit [fig 8 of each]. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/Benjamin Kendall/Primary Examiner, Art Unit 1718